DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of two or more distributing elements (80', 80") different from one another, preferably said distributing elements having a different number of distribution openings (83', 83") must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
The abstract of the disclosure is objected to because: 
it contains more than 150 words.  
it contains “said” in “said boiler (3)” in line 3, “said container (4)” in line 3, “said container (4)” in line 4, and “said boiler (3)” in line 6. The form and legal phraseology often used in patent claims, such as “means” and “said”, should be avoided.   
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
 
Claim Objections
Claims 1-4, 6-7, 10-15, 19, 29-30, 33-36 are objected to because of the following informalities:  
Claim 1 recites the limitation “Machine” in line 1. This should read “A machine” instead of “Machine”.
Claim 1 recites the limitation “a water supply line” in line 11. This limitation lacks of antecedent basis. This should read “the water supply line” instead of “a water supply line” to properly refer to the previous limitation that has been recited previously in claim 1 (line 5). 
Claim 1 (line 14), claim 2 (lines 2 and 3), claim 3 (line 2), claim 4 (line 2), claim 6 (line 3), claim 7 (lines 2 and 4), claim 10 (line 2 and 4), claim 11 (lines 3 and 4), claim 12 (lines 3 and 4), claim 13 (line 2), claim 14 (line 2), claim 33 (lines 1-2), claim 34 (lines 2, 4), claim 35 (in lines 1-2 and in line 3), claim 36 (in lines 1-2 and in line 3) recite the limitation “distributing element(s)”. This should read “water distributing element(s)” instead of “distributing element(s)” to properly refer to the previous limitation that has been recited previously in claim 1 (line 13). 
Claims 2-4, 6-7, 10-15, 33-36 recite the limitation “Machine” in line(s) 1. This should read “The machine” instead of “Machine”.
Claims 14 and 36 are objected to because there is no substantial difference in the scope of the claims. Applicant is advised that should claim 14 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 recites the limitation “Distributing element” in line 1. This should read “A distributing element” instead of “Distributing element”.
Claim 29 recites the limitation “Assembly” in line 1. This should read “An assembly” instead of “Assembly”.
Claim 30 recites the limitation “Machine” in line 1. This should read “A machine” instead of “Machine”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” (or “step”). Such claim limitation(s) is/are: 
“coupling means (100a, 100b)” in “at least one distributing element (80', 80") is coupled by coupling means (100a, 100b)” in claim 7 (line 2). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “at least one distributing element (80', 80") is coupled by” (Prong B); and the term “means” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “coupling means (100a, 100b)” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “coupling means (100a, 100b)” is being interpreted as “connector that can use for coupling and decoupling, of the components so that one or more thereof can be easily removed/replaced, and equivalents”, as indicated by Specification page 10 lines 21-23 and shown in Drawings fig.4. 
“restraining means (100c) to restrain at least one distributing element (80’, 80”)” in claim 11 (line 2). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “to restrain at least one distributing element (80’, 80”)” (Prong B); and the term “means” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “restraining means (100c) to restrain at least one distributing element (80’, 80”)” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “restraining means (100c) to restrain at least one distributing element (80’, 80”)” is being interpreted as “for example in the form of a U-bolt, for example made of a metal material, are mounted at the coupling means 100a, 100b, to interfere with at least one of these coupling portions and therefore to prevent an undesired removal from the mutual coupling position, and equivalents”, as indicated by Specification page 12 lines 12-15 and shown in Drawings fig.4. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“distributing element (80', 80") to distribute the water to at least one container (4)” in claim 1 (lines 13-14) and “distributing element(s)” in claim 1 (line 14), claim 2 (lines 2 and 3), claim 3 (line 2), claim 4 (line 2), claim 6 (line 3), claim 7 (lines 2 and 4), claim 10 (line 2 and 4), claim 11 (lines 3 and 4), claim 12 (lines 3 and 4), claim 13 (line 2), claim 14 (line 2), claim 19 (lines 1 and 2), claim 29 (lines 1-2) claim 33 (lines 1-2), claim 34 (lines 2, 4), claim 35 (in lines 1-2 and in line 3), claim 36 (in lines 1-2 and in line 3). These limitations use generic place holder “element(s)” (Prong A); the term “element(s)” is/are modified by functional language “to distribute the water to at least one container (4)” or “distributing” (Prong B); and the term “element(s)” is/are not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitations “distributing element (80', 80") to distribute the water to at least one container (4)” and “distributing element(s)” invoke 35 U.S.C. 112(f). For examination purposes, the limitations “distributing element (80', 80") to distribute the water to at least one container (4)” and “distributing element(s)” are being interpreted as “pipe and equivalents that are capable for water passage”, as shown in Drawings fig.4. 
“regulating member to regulate the water recirculation flow” in claim 15 (lines 7-8) and claim 30 (line 15). This limitation uses generic place holder “member” (Prong A); the term “member” is modified by functional language “to regulate the water recirculation flow” (Prong B); and the term “member” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “regulating member to regulate the water recirculation flow” invoke 35 U.S.C. 112(f). For examination purposes, the limitations “regulating member to regulate the water recirculation flow” is being interpreted as “the flow regulating member, such as, for example, a valve, is arranged along the water recirculation path to regulate the flow, and equivalents”, in indicated by the Specification on page 5 lines 9-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-15, 19, 29-30, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonardi (Pub. No. WO 2013/021267 A2).
Regarding claim 1, Leonardi discloses machine (1) (machine 1, figs.1-12, Abstract) for dispensing espresso coffee (“for dispensing espresso coffee”, Abstract) comprising: 

    PNG
    media_image1.png
    595
    858
    media_image1.png
    Greyscale

- at least one boiler (3) (boiler 3, fig.1, Abstract) for containing and heating the water (“containment and heating of water”, Abstract); 
- at least one container (4) (containers 4, fig.7, Abstract) [it is noted that in embodiment figs.1-12, machine 1 comprises two containers 4, as indicated by page 6 line 32 – page 7 line 1] [page 6 line 32 – page 7 line 1 cited: “in the embodiment shown in the illustration, the machine 1 comprises two coffee dispensing units 6 and two containers 4”] suitable to contain the water for dispensing the coffee (“suitable for containing water for the dispensing of coffee”, Abstract); 
- at least one inlet hydraulic circuit (5) (inlet hydraulic circuit 5, fig.1, Abstract) suitable to connect said boiler (3) (boiler 3, fig.1) and said container (container 4, fig.7) to a water supply line (“water feeding line”, Abstract) [it is noted that “inlet hydraulic circuit (5) suitable for connecting the boiler (3) and the container (4) to a water feeding line”, as indicated by Abstract]; 
- at least one coffee dispensing unit (6) (coffee dispensing unit 6, fig.1, Abstract) [it is noted that in embodiment figs.1-12, machine 1 comprises two coffee dispensing units 6, as shown in figs.1-2 and indicated by page 6 line 32 – page 7 line 1] [page 6 line 32 – page 7 line 1 cited: “in the embodiment shown in the illustration, the machine 1 comprises two coffee dispensing units 6 and two containers 4”]; 

    PNG
    media_image2.png
    1017
    878
    media_image2.png
    Greyscale

- at least one outlet hydraulic circuit (7) (outlet hydraulic circuit 7, fig.2, Abstract) suitable to connect said at least one container (4) (at least one container 4, fig.7) to said coffee dispensing unit (6) (coffee dispensing unit 6, fig.1) [it is noted that outlet hydraulic circuit (7) suitable for connecting at least the container (4) to the coffee dispensing unit (6), as indicated by Abstract]; 
wherein said inlet hydraulic circuit (5) (inlet hydraulic circuit 5, fig.1) comprises at least one inlet block (8) (inlet block 8, fig.1, Abstract) having at least one duct (9) (“water transit duct 9”, Abstract) for the water passage [it is noted that “hydraulic inlet circuit (5) comprises at least a one-piece inlet block (8) inside which is predefined at least a water transit duct (9)”, as indicated by Abstract] 

    PNG
    media_image3.png
    706
    895
    media_image3.png
    Greyscale

the duct (“water transit duct 9”, Abstract) being provided with at least one inlet port (9a) (inlet port 9a, fig.3, Abstract) connectable to a water supply line (“water feeding line”, Abstract) (it is noted that Abstract cited: “water transit duct (9) having at least an inlet port (9a) connectable to a water feeding line”), with at least one passage mouth (9b) (transit mouth 9b, fig.3, Abstract) communicating with said boiler (3) (boiler 3, fig.1, Abstract) (it is noted that “at least a transit mouth (9b) communicating with the boiler (3)”, as indicated by Abstract), and 
with at least one outlet port (9c) (at least one outlet port 9c, fig.3, Abstract) [it is noted that in embodiment figs.1-12, machine 1 comprises two outlet ports 9c as shown in fig.3] fluidically connected with at least one water distributing element (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) [it is noted that each pipe 11 fluidically connected with each port 9c] to distribute the water to at least one container (4) (at least one container 4, fig.7) [it is noted that outlet port 9c fluidically connected with pipe 11 to distribute water to container 4 as indicated on page 6 line 29: “…The outlet port 9c is connected to the container 4 by means of a pipe 11…”], 

    PNG
    media_image4.png
    905
    706
    media_image4.png
    Greyscale

said distributing element (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) being provided with at least one inlet opening (82', 82") (inlet opening of pipe 11, see annotated fig.7) connectable to said outlet port (9c) (connectable to outlet port 9c as indicated on page 6 line 29) of the inlet block (8) (inlet block 8, fig.1) [inlet box 8 comprises outlet port 9c as indicated in Abstract as shown in fig.3, see annotated fig.3] and with at least one distribution opening (83', 83") (distribution opening of pipe 11, see annotated fig.7) for the fluidic connection to said container (4) (distribution opening of pipe 11 fluidic connection to container 4 via injector 11a, as shown in annotated fig.7 and indicated by page 6 lines 29-31).  

Regarding claim 2, Leonardi discloses the apparatus as set forth above, Leonardi further discloses wherein said at least one distributing element (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) is separable from said inlet block (8) (inlet block 8, fig.1) [it is noted that pipe 11 is fitted into outlet port 9c of inlet box 8; thus, pipe 11 can be separable from inlet block 8] and/or from a further distributing element (80', 80") [it is noted that the limitation “separable from said inlet block (8) and/or from a further distributing element (80', 80")” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 3, Leonardi discloses the apparatus as set forth above, Leonardi further discloses wherein said distributing element (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) comprises at least one outlet opening (84', 84") [it is noted that pipe 11 and injector 11a comprises an outlet opening connectable to pipe 38 of outlet box 28, see annotated fig.7 for “outlet opening”].

Regarding claim 4, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising two or more distributing elements (80', 80") (pipe 11 and pipe injector 11a, fig.7, page 6 lines 29-31) fluidically connected to one another [it is noted that pipe 11 and injector 11a fluidically connected to one another, fig.7].

Regarding claim 6, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising 
a plurality of containers (4) (“two containers 4”, as indicated by page 7 line 1) [it is noted that in embodiment figs.1-12, machine 1 comprises two containers 4, as indicated by page 6 line 32 – page 7 line 1] [page 6 line 32 – page 7 line 1 cited: “in the embodiment shown in the illustration, the machine 1 comprises two coffee dispensing units 6 and two containers 4”] [it is further noted that the number of containers 4 is equal to the number of coffee dispensing units 6, as indicated by page 6 line 13], 
each container (4) (each container 4, fig.7) being fluidically connected to a distribution opening (83', 83") (distribution opening of pipe 11, see annotated fig.7) of a respective distributing element (80', 80") (of a respective pipe 11, fig.7) [it is noted that “the machine 1 comprises two coffee dispensing units 6 and two containers 4, the transit duct 9 has two outlet ports 9c, each of which is connected to the relative container 4 by means of a pipe 11” as indicated by page 6 line 32 – page 7 line 3].

Regarding claim 7, Leonardi discloses the apparatus as set forth above, Leonardi further discloses wherein at least one distributing element (80', 80") (pipe 11, fig.7) is coupled by coupling means (100a, 100b) (connector 39, fig.7), preferably in a reversible way (it is noted that the limitation “reversible way” is being interpreted as “capable of coupling and decoupling” as indicated by Application’s Specification on page 10 lines 21-23: “…the coupling of reversible type allows, preferably following the intervention of an operator, to determine the release, and therefore decoupling, of the components so that one or more thereof can be easily removed/replaced…”), to said inlet block (8) (inlet block 8, fig.3) and/or to at least one further distributing element (80', 80") (pipe injector 11a, fig.7) [it is noted that pipe 11 and injector 11a can be coupled to each other and decoupled from one another] [it is noted that the limitation “to said inlet block (8) and/or to at least one further distributing element (80', 80")” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 10, Leonardi discloses the apparatus as set forth above, Leonardi further discloses wherein said inlet opening (82', 82") (inlet opening of pipe 11, see annotated fig.7) of said distributing element (80', 80") (pipe 11, fig.7) is complementarily configured for the coupling (pipe 11 is connectable to outlet port 9c and container 4 as indicated on page 6 lines 29-31), to said outlet port (9c) (connectable to outlet port 9c as indicated on page 6 line 29) of said inlet block (8) (inlet block 8, fig.1) (inlet box 8 comprises outlet port 9c as indicated in Abstract and shown in fig.3) or to said outlet opening (84', 84") of a further distributing element (80', 80") [it is noted that the limitation “to said outlet port (9c) of said inlet block (8) or to said outlet opening (84', 84") of a further distributing element (80', 80")” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 11, Leonardi discloses the apparatus as set forth above, Leonardi further discloses further comprising restraining means (100c) (head of injector 11a, see annotated fig.7 above) [it is noted that “restraining means” is being interpreted as “an element that can be used to interfere with at least one of these coupling portions and therefore to prevent an undesired removal from the mutual coupling position, and equivalents”, see 35 U.S.C. 112(f) section above] [it is noted that pipe injector has an injector head in order for the injector to be coupled with pipe and to prevent undesired removal from coupling position] to restrain at least one distributing element (80', 80") (pipe 11, fig.7) in a position mutually coupled with the inlet block (8) and/or with at least one further distributing element (80', 80") (pipe injector 11a, fig.7) [it is noted that injector head of pipe injector 11a is in a position mutually coupled between pipe 11 and injector 11a, and injector head of pipe injector 11a is used to prevent undesired removal from coupling position between pipe 11 and injector 11a] [it is noted that the limitation “with the inlet block (8) and/or with at least one further distributing element (80', 80")” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 12, Leonardi discloses the apparatus as set forth above, Leonardi further discloses wherein at least one meter (26) (meter 26, see annotated fig.1 below, page 9 line 11), is combined with said distributing element (80', 80") (pipe 11, fig.1) [it is noted that meter 26 is combined with pipe 11, page 9 lines 14-19], said meter (26) (meter 26, fig.1) being fluidically interposed between said inlet opening (82', 82") (inlet opening of pipe 11, fig.7) and said distribution opening (83', 83") (distribution opening of pipe 11, fig.7)  of said distributing element (80', 80") (pipe 11, fig.7) [it is noted that page 9 lines 15-19 cited: “wherein each meter 26 is arranged in the proximity of the relative outlet port 9c and is suitable for measuring the flow rate of water which crosses it and which therefore ends up in the corresponding container 4”; thus, meter 26 can be interposed between outlet port 9c and container 4; inlet opening of pipe 11 connectable to outlet port 9c, and distribution opening of pipe 11 fluidic connectable to container 4, see rejection for claim 1; therefore, meter 26 being fluidically interposed between inlet opening and distribution opening of pipe 11].  

    PNG
    media_image5.png
    621
    865
    media_image5.png
    Greyscale


Regarding claim 13, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising two or more distributing elements (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1, each pipe 11 is equipped with injector 11a as shown in fig.7) equal to one another [it is noted that the limitation “equal to one another” is being interpreted as indicated in Application’s Specification on page 9 line 19-21: “it should be noted that the distributing elements 80', 80" are preferably equal to one another, i.e. the elements have the same features” or they are identical] [it is noted that first pipe 11 and second pipe 11 are identical to each other and having the same features, each pipe 11 is used to connect relative port 9c to relative container 4 for fluid passage].

Regarding claim 14, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising two or more distributing elements (80', 80") (pipe 11 and pipe injector 11a, fig.7) different from one another [it is noted that as shown in annotated fig.7, pipe 11 and pipe 11a have different number of distribution openings, pipe 11 has one distribution opening, however, pipe 11a has one distribution opening and an additional distribution opening, which is the opening used to connect to pipe 38; thus, pipe 11 and injector 11a are different from one another], preferably said distributing elements (pipe 11 and pipe injector 11a, fig.7) having a different number of distribution openings (83', 83") [it is noted that as shown in fig.7, pipe 11 and pipe 11a have different number of distribution openings, pipe 11 has one distribution opening, pipe 11a has one distribution opening and an additional distribution opening, which is the opening used to connect to pipe 38; thus, pipe 11 and pipe 11a are different from one another]. 

Regarding claim 15, Leonardi discloses the apparatus as set forth above, Leonardi further discloses
wherein said outlet hydraulic circuit (7) (outlet hydraulic circuit 7, fig.2, Abstract) comprises at least one outlet block (28) (outlet block 28, fig.2) interposed between said boiler (3) (boiler 3, fig.2) and at least one coffee dispensing unit (6) (coffee dispensing unit 6, fig.2) [it is noted that page 9 lines 24-15 cited: “outlet block 28 placed between the boiler 3 and the coffee dispensing unit 6”] and in which at least one water dispensing duct (29) (dispending channel 29, fig.7, page 9 line 26) is predefined [it is noted that “the outlet block 28 is predetermined at least one dispensing channel 29” as indicated by page 9 line 26] and communicates with said container (4) (at least one container 4, fig.7) on one part and with said coffee dispensing unit (6) (at least one coffee dispensing unit 6, fig.2) on the other [it is noted that dispending channel 29 communicates with container 4 on one part and with coffee dispensing unit 6 on the other, as indicated on page 9 lines 26-28] [page 9 lines 26-28 cited: “dispensing channel 29, communicating at one extremity with a relative container 4 and at the other extremity with the corresponding coffee dispensing unit 6”], and 

    PNG
    media_image4.png
    905
    706
    media_image4.png
    Greyscale

at least one return duct (37) (backflow duct 37, see annotated fig.12 below, page 10 line 26) distinct from said dispensing channel (dispensing channel 29, fig.7) [it is noted that backflow duct 37 distinct from dispensing channel 29, as indicated on page 10 lines 26-27] and communicating with said coffee dispensing unit (6) (at least one coffee dispensing unit 6, fig.2) on one part and with said container (at least one container 4, fig.7) on the other [it is noted that backflow duct 37 communicating with coffee dispensing unit 6 on one part and with container 4 on the other, as indicated on page 10 lines 27-29] [page 10 lines 26-29 cited: “backflow duct 37 for each container 4, separate from the relative dispensing channel 29 and communicating at one extremity with the relative coffee dispensing unit 6 and at the other extremity with the corresponding container 4”], and 

    PNG
    media_image6.png
    455
    615
    media_image6.png
    Greyscale

at least one regulating member (110) (“solenoid valve”, page 10 line 30) [see 35 U.S.C. 112(f) section above for this limitation interpretation] to regulate the water recirculation flow through said dispensing duct (29) (dispensing channel 29, fig.7) and/or said return duct (37) (backflow duct 37, fig.12, page 10 line 26) into the container (4) (at least one container 4, fig.7) [it is noted that solenoid valve is “operated to allow dispensing the coffee and therefore the flow of water inside it”, and said solenoid valve is “placed in communication with the relative dispensing channel 29 and with the relative backflow duct 37, inside which the water is made to re-circulate in the event of such solenoid valve being closed”, as indicated on page 10 lines 30 – page 11 lines 3; thus said solenoid valve is used to regulate the water recirculation flow through said dispensing duct 29 and/or backflow duct 37 into the container 4] [it is noted that the limitation “through said dispensing duct (29) and/or said return duct (37) into the container (4)” is in alternative form; therefore, only one of these features was given patentable weight during examination].  

Regarding claim 19, Leonardi discloses distributing element (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) for the water distribution to at least one container (4) (containers 4, fig.7, Abstract) (it is noted that in embodiment figs.1-12, machine 1 comprises two containers 4, as indicated by page 6 line 32 – page 7 line 1) [page 6 line 32 – page 7 line 1 cited: “in the embodiment shown in the illustration, the machine 1 comprises two coffee dispensing units 6 and two containers 4”] of a machine (machine 1, figs.1-12, Abstract) for dispensing coffee (“for dispensing espresso coffee”, Abstract), 
said distributing element (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) being provided with at least one inlet opening (82', 82") (each pipe 11 has inlet opening of pipe 11, see annotated fig.7 above) connectable to an outlet port (9c) (outlet port 9c, fig.3, Abstract) [it is noted that outlet port 9c fluidically connected with pipe 11 to distribute water to container 4 as indicated on page 6 line 29: “…The outlet port 9c is connected to the container 4 by means of a pipe 11…”] of an inlet block (8) (inlet block 8, fig.1) [inlet box 8 comprises outlet port 9c as indicated in Abstract and shown in fig.3] of the water of said machine (machine 1, figs.1-12, Abstract), and with at least one distribution opening (83', 83") (distribution opening of pipe 11, see annotated fig.7 above) for the fluidic connection to said container (4) (container 4, fig.7, Abstract) [it is noted that distribution opening of pipe 11 fluidic connection to container 4 via injector 11a, as shown in annotated fig.7 and indicated by page 6 lines 29-31].

Regarding claim 29, Leonardi discloses assembly (machine 1, figs.1-12, Abstract) comprising an inlet block (8) (inlet block 8, fig.1) and one or more distributing elements (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7, page 6 lines 29-31) for making up (see annotated fig.1 in claim 1 rejection) a hydraulic inlet circuit (5) (inlet hydraulic circuit 5, fig.1, Abstract) of a coffee dispensing machine (1) (machine 1, figs.1-12, Abstract).  

Regarding claim 30, Leonardi discloses machine (machine 1, figs.1-12, Abstract) for dispensing coffee (“for dispensing espresso coffee”, Abstract), comprising: 
- at least one boiler (3) (boiler 3, fig.1, Abstract) for containing and heating the water (“containment and heating of water”, Abstract); 
- at least one container (4) (containers 4, fig.7, Abstract) [it is noted that in embodiment figs.1-12, machine 1 comprises two containers 4, as indicated by page 6 line 32 – page 7 line 1] [page 6 line 32 – page 7 line 1 cited: “in the embodiment shown in the illustration, the machine 1 comprises two coffee dispensing units 6 and two containers 4”] suitable to contain the water for dispensing the coffee (“suitable for containing water for the dispensing of coffee”, Abstract); 
- at least one inlet hydraulic circuit (5) (inlet hydraulic circuit 5, fig.1, Abstract) suitable to connect said boiler (3) (boiler 3, fig.1) and said container (4) (container 4, fig.7) to a water supply line (“water feeding line”, Abstract) [it is noted that “inlet hydraulic circuit (5) suitable for connecting the boiler (3) and the container (4) to a water feeding line”, as indicated by Abstract]; 
- at least one coffee dispensing unit (6) (coffee dispensing unit 6, fig.1, Abstract) [it is noted that in embodiment figs.1-12, machine 1 comprises two coffee dispensing units 6, as shown in figs.1-2 and indicated by page 6 line 32 – page 7 line 1] [page 6 line 32 – page 7 line 1 cited: “in the embodiment shown in the illustration, the machine 1 comprises two coffee dispensing units 6 and two containers 4”]; 
- at least one outlet hydraulic circuit (7) (outlet hydraulic circuit 7, fig.2, Abstract) suitable to connect said at least one container (4) (at least one container 4, fig.7)6ATTY Docket No.: 200326AB80 to said coffee dispensing unit (6) (coffee dispensing unit 6, fig.1) [it is noted that outlet hydraulic circuit (7) suitable for connecting at least the container (4) to the coffee dispensing unit (6), as indicated by Abstract]; 
wherein said outlet hydraulic circuit (7) (outlet hydraulic circuit 7, fig.2) comprises at least one outlet block (28) (outlet block 28, fig.2) interposed between said boiler (3) (boiler 3, fig.2) and at least one coffee dispensing unit (6) (coffee dispensing unit 6, fig.2) [it is noted that page 9 lines 24-15 cited: “outlet block 28 placed between the boiler 3 and the coffee dispensing unit 6”] and in which at least one water dispensing duct (29) (dispending channel 29, fig.7, page 9 line 26) is predefined [it is noted that “the outlet block 28 is predetermined at least one dispensing channel 29” as indicated by page 9 line 26] and communicates with said container (4) (at least one container 4, fig.7) on one part and with said coffee dispensing unit (6) (at least one coffee dispensing unit 6, fig.2) on the other [it is noted that dispending channel 29 communicates with container 4 on one part and with coffee dispensing unit 6 on the other, as indicated on page 9 lines 26-28] [page 9 lines 26-28 cited: “dispensing channel 29, communicating at one extremity with a relative container 4 and at the other extremity with the corresponding coffee dispensing unit 6”], and 
at least one return duct (37) (backflow duct 37, fig.12, page 10 line 26) distinct from said dispensing channel (dispensing channel 29, fig.7) [it is noted that backflow duct 37 distinct from dispensing channel 29, as indicated on page 10 lines 26-27] and communicating with said coffee dispensing unit (6) (at least one coffee dispensing unit 6, fig.2) on one part and with said container (at least one container 4, fig.7) on the other [it is noted that backflow duct 37 communicating with coffee dispensing unit 6 on one part and with container 4 on the other, as indicated on page 10 lines 27-29] [page 10 lines 26-29 cited: “backflow duct 37 for each container 4, separate from the relative dispensing channel 29 and communicating at one extremity with the relative coffee dispensing unit 6 and at the other extremity with the corresponding container 4”], and 
at least one regulating member (110) (“solenoid valve”, page 10 line 30) [see 35 U.S.C. 112(f) section above for this limitation interpretation] to regulate the water recirculation flow through said dispensing duct (29) (dispensing channel 29, fig.7) and/or said return duct (37) (backflow duct 37, fig.12, page 10 line 26) into the container (4) (at least one container 4, fig.7) [it is noted that solenoid valve is “operated to allow dispensing the coffee and therefore the flow of water inside it”, and said solenoid valve is “placed in communication with the relative dispensing channel 29 and with the relative backflow duct 37, inside which the water is made to re-circulate in the event of such solenoid valve being closed”, as indicated on page 10 lines 30 – page 11 lines 3; thus said solenoid valve is used to regulate the water recirculation flow through said dispensing duct 29 and/or backflow duct 37 into the container 4] [it is noted that the limitation “through said dispensing duct (29) and/or said return duct (37) into the container (4)” is in alternative form; therefore, only one of these features was given patentable weight during examination].  

Regarding claim 33, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising two or more distributing elements (80', 80") (pipe 11 and injector 11a, fig.7, page 6 line 29) fluidically connected to one another in series [it is noted that as shown in fig.7, pipe 11 and injector 11a fluidically connected to one another in series].

Regarding claim 34, Leonardi discloses the apparatus as set forth above, Leonardi further discloses wherein said inlet opening (82', 82") (inlet opening of pipe 11, see annotated fig.7) of said distributing element (80', 80") (pipe 11, fig.7, page 6 line 29) is complementarily configured for the coupling of reversible type (it is noted that the limitation “reversible type” is being interpreted as “capable of coupling and decoupling” as indicated by Application’s Specification on page 10 lines 21-23: “…the coupling of reversible type allows, preferably following the intervention of an operator, to determine the release, and therefore decoupling, of the components so that one or more thereof can be easily removed/replaced…”) to said outlet port (9c) (outlet port 9c, fig.3, Abstract) [it is noted that one opening of pipe 11, which is inlet opening of pipe 11 as shown in annotated fig.7, is connectable to outlet port 9c as indicated on page 6 lines 29-31] of said inlet block (8) (inlet block 8, fig.1) [inlet box 8 comprises outlet port 9c as indicated in Abstract, and shown in fig.3] or to said outlet opening (84', 84") of a further distributing element (80', 80") [it is noted that the limitation “to said outlet port (9c) of said inlet block (8) or to said outlet opening (84', 84") of a further distributing element (80', 80")” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 35, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising two or more distributing elements (80', 80") (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a, fig.7, page 6 lines 29-31) equal to one another [it is noted that the limitation “equal to one another” is being interpreted as indicated in Application’s Specification on page 9 line 19-21: “it should be noted that the distributing elements 80', 80" are preferably equal to one another, i.e. the elements have the same features” or they are identical] [it is noted that first pipe 11 and second pipe 11 are identical to each other and having the same features, each pipe 11 is used to connect relative port 9c to relative container 4 for fluid passage], 
said distributing elements (first pipe 11 and second pipe 11 as shown in annotated fig.1 above, each pipe 11 is equipped with injector 11a as shown in fig.7) having the same number of distribution openings (83', 83") [it is noted that first pipe 11 and second pipe 11 having the same number of distribution openings, each pipe 11 is used to connect relative port 9c to relative container 4 for fluid passage].  

    PNG
    media_image1.png
    595
    858
    media_image1.png
    Greyscale


Regarding claim 36, Leonardi discloses the apparatus as set forth above, Leonardi further discloses the apparatus (machine 1, figs.1-12, Abstract) comprising two or more distributing elements (80', 80") (pipe 11 and pipe injector 11a, fig.7) different from one another [it is noted that as shown in annotated fig.7, pipe 11 and pipe 11a have different number of distribution openings, pipe 11 has one distribution opening, however, pipe 11a has one distribution opening and an additional distribution opening, which is the opening used to connect to pipe 38; thus, pipe 11 and injector 11a are different from one another], said distributing elements (pipe 11 and pipe injector 11a, fig.7) having a different number of distribution openings (83', 83") [it is noted that as shown in annotated fig.7, pipe 11 and pipe injector 11a have different number of distribution openings, pipe 11 has one distribution opening, pipe 11a has one distribution opening and an additional distribution opening, which is the opening used to connect to pipe 38; thus, pipe 11 and pipe 11a are different from one another].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Faccinti (U.S. Pub. No. 2010/0005971 A1) discloses a machine for the preparation of coffee comprises a unit for dispensing coffee, an electric heater, pumping devices for the controlled supply of a flow of water, a hydraulic circuit which connects pumping devices to inlet of the electric heater, and solenoid valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761